Title: From David Cobb to Timothy Pickering, 27 October 1781
From: Cobb, David
To: Pickering, Timothy


                  
                     Sir
                     Head Quarters Oct. 27th 1781
                  
                  The Commander in Chief requests you to comply, as near as possible, with the inclosed Instructions, & put them in execution as soon as the circumstances of your Department will possibly admit; as he is very anxious that the Army should remove from their present station—I am Sir Your Most Humble Servant
                  
                     David Cobb
                     Aid de Camp
                  
               